Title: To James Madison from Elbridge Gerry, 19 June 1807
From: Gerry, Elbridge
To: Madison, James



My dear Sir,
Cambridge 19th. June 1807

Shall I request the favor of a letter of introduction to Mr Armstrong, our minister at Paris, for Mrs Blake who is to embark soon for Marseilles, with her little daughter, for her health?  This lady is a particular friend of ours, wife of George Blake Esq, district attorney for Massachusetts, & an elegant fine woman: from Marseilles she proposes to proceed to Paris.  accept my best wishes for your health & happiness.  Your friend & obedt. servt

E Gerry

